Citation Nr: 0302195	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel






INTRODUCTION

The U.S. Marine Corps has certified that the veteran served 
on active duty as a recruit from April 1974 to August 1974, 
at which time he was discharged.  He later was a member of 
the Army National Guard of Hawaii, enlisting in May 1978 and 
being discharged in May 1987.  His National Guard records 
show initial active duty for training (ADT) from June to 
October 1978, and subsequent periods of ADT from July to 
August 1979, in August 1980, in August 1981, from July to 
August 1982, in September 1983, and in July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the veteran's claim of entitlement to 
service connection for gout.  He subsequently perfected a 
timely appeal.  The RO issued a statement of the case (SOC) 
in March 2002, and a supplemental statement of the case 
(SSOC) was issued in August 2002.  

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO scheduled in July 2002.


FINDINGS OF FACT

1.  Service medical records show no complaints, treatment, or 
diagnoses relevant to gout; the first time the veteran was 
seen for a gout disorder was many years after his initial 
period of active duty for training in 1974, and two years 
after his final period of active duty for training.

2.  The probative evidence of record demonstrates no medical 
link between the veteran's claimed gout disorder and any of 
his periods of either active duty or active duty for 
training.


CONCLUSION OF LAW

Gout was not incurred in or as a result of military service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West Supp. 2002), 
38 C.F.R. §§ 3.6, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records are silent for any complaints, 
treatment, or diagnoses relevant to gout.  However, on a June 
1974 Marine Corps "recruit evaluation" it was noted that 
the veteran was sent to sick bay and did not return because 
of an infected foot.  The file also contains National Guard 
medical records, which include reports of medical examination 
and medical history, dated in June 1977 and February 1981.  
These reports also are negative for any complaints, 
treatment, or diagnoses relevant to gout.  In fact, in the 
1977 report of medical history, the veteran reported that he 
was in good health and taking no medication. 

Private treatment records from North Shore Health Center, 
dated in August 1986, show that the veteran complained of 
increasing pain in the base of his right great toe.  The 
assessment was probable gout.  An entry in treatment records 
from the Kahuku Family Health Center in March 1988 noted that 
the veteran had right first metatarsophalangeal joint pain.  
The assessment was questionable gout.  In April 1988 it was 
noted that right foot pain was much better.  In an emergency 
report of the Kahuku Hospital dated in May 1991 the veteran 
reported that he had pain and swelling of the right big toe 
three years ago.  The diagnosis was probable arthritis.  
In May 1991 treatment records from North Shore Health Center 
indicate the veteran had right foot pain.  In December 1999 
his right foot was swollen and recurrent gout was indicated.  
Entries made in July 1992 and March 1995 indicated gout of 
the right big toe. 

Private treatment records from M. Shlachter, M.D., show the 
veteran received treatments for gout intermittently between 
1991 and 1997.  Incidentally, it appears from the record that 
H. Ashe, M.D and Dr. Shlachter, who treated the veteran for 
gout, were associated with the Kahuku Hospital.

In August 1999, the RO received the veteran's claim of 
entitlement to service connection for gout.  He indicated in 
his application that his gout disorder had begun in 1974.

In a December 1999 written statement in support of his claim, 
the veteran noted that in 1974 he joined the Marine Corps for 
basic training.  He said that, during training, he had felt 
pain in his right big toe.  According to the veteran, he was 
sent to the hospital to have his toe examined.  He stated 
that he was admitted to the hospital for observation because 
it was found that his toe was infected.  He believed that a 
piece of bone was pulled from his big toe.  He stated further 
that sometime in 1984, 1985, or 1986 he again felt the pain 
in his right big toe and saw Dr. Ashe, who said he had gout.  
He was prescribed Indocin, which he stated he continued to 
take.

In a December 1999 written medical statement from the LBJ 
Tropical Medical Center, it was noted that the veteran had 
been diagnosed in April 1998 as having gouty arthritis.  It 
was also noted that there were no medical notes prior to 
November 1997, and that the veteran was currently under 
management and cares for gouty arthritis hypertension and 
obesity.

In May 2000, the RO denied the veteran's claim for service 
connection for gout, on the basis that he had not submitted a 
well-grounded claim.  In July 2000, the veteran filed a 
notice of disagreement with the RO's determination.  He 
contended that his gout began during military service and 
continued to be a problem after his discharge from service.  

In March 2001, the RO notified the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
notice informed him that his claim would be reviewed again.  
He was also informed of the evidence necessary to establish 
entitlement, what evidence was still needed, and what he 
could do to help with evidentiary development in his claim.  

The RO readjudicated the veteran's claim pursuant to the VCAA 
and, in March 2002, it issued a rating decision which 
continued the denial of service connection for gout.  An SOC 
was also issued in March 2002.  

In April 2002, the veteran filed a timely substantive appeal.  
In his substantive appeal, he requested a hearing, which was 
subsequently scheduled before a local hearing officer, but 
the veteran failed to appear at that hearing.  In addition, 
in his substantive appeal, he asserted that he was in basic 
training when he was hospitalized for an entire week.  He was 
seen by a specialist for his big toe, and as a result, he 
contended, he contracted gout.  He stated that his gout was 
secondary to his original big toe condition.  

In August 2002, the RO issued an SSOC which continued the 
denial of the veteran's claim.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in March 2002 and the SSOC issued in August 2002, 
the Board believes that the appellant has been given ample 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In this regard, the Board notes 
the letter of March 2001 in which the RO advised the veteran 
of the enactment of VCAA, and of VA's responsibility to 
assist him by obtaining medical records and other evidence 
that he adequately identifies.  Therein, the RO expressly 
advised the veteran that VA would make a reasonable effort to 
obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence such 
as private medical records, employment records, and records 
from Federal agencies.  He was advised of what evidence the 
RO would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying 
pertinent records and authorizing disclosure by custodians of 
such records).  See Quartuccio, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In fact, the veteran failed to 
report for a hearing scheduled on his behalf where he had an 
opportunity to present additional evidence.  The Board 
believes that the RO obtained all relevant medical records 
that the veteran sufficiently identified. 

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as the veteran has 
indicated no other obtainable evidence, development by the 
Board would serve no useful purpose.  For the same reasons, 
the Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

The Board notes that the RO initially decided this matter on 
the basis of whether the claim was well grounded.  However 
the RO subsequently readjudicated the claim under the 
provision of the VCAA, which had eliminated the requirement 
of a well-grounded claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for gout

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Service connection may also be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training (ADT), or injury 
incurred or aggravated while performing inactive duty 
training (IADT).  See 38 U.S.C.A. § 101(24) (West Supp. 
2002).

Active military, naval, and air service includes active duty 
(AD), any period of ADT during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of IADT during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty, or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  ADT 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
IADT generally means duty (other than full-time duty) 
prescribed for Reserves, and duty (other than full-time duty) 
performed by a member of the National Guard of any State.  38 
U.S.C.A. § 101(21), 101(22), 101(23), 101(24) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.6(a), (c), (d) (2002).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for gout.  In essence, we believe that the 
evidence of record demonstrates that this disorder was not 
incurred in or aggravated during the veteran's period of AD, 
or any subsequent period of ADT.

In this case, the service medical records are silent for any 
complaints, treatment, or diagnoses relevant to gout.  The 
Board has considered the June 1974 in-service record, which 
indicates that the veteran was sent to sick bay due to an 
infected foot.  However, gout was not then diagnosed, and, 
other than the veteran's own lay assertions, there is no 
collateral objective medical evidence that relates the 
veteran's current claimed gout disorder to the infected foot 
in-service.  Where the disorder is of a type that requires 
medical expertise (as opposed to mere lay observation) to 
demonstrate its existence, such medical evidence must be of 
record.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
As noted above, the veteran's service medical records do not 
reflect complaints or treatment in service for gout.

Although the veteran is competent to report clearly 
observable symptoms, as a layperson, he is not competent to 
supply a medical diagnosis or etiology.  It is well 
established that the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Accordingly, as no service medical records 
from the veteran's period of active duty or his periods of 
active duty for training show any manifestations of, 
treatment for, or diagnoses of gout, the veteran's claim of 
service connection for gout must be denied.

Furthermore, there are no post-service medical records for 
any complaints or treatment related to gout until 1986, 
approximately fourteen years after the veteran finished his 
active duty, and two years after his last active duty for 
training.  Even that diagnosis was not rendered with 
certainty, as it was "probable" gout.

In light of this record, which includes service medical 
record which are negative for any findings of gout, private 
medical records which indicated that treatment for a gout 
disorder began in 1986, and no competent evidence suggesting 
a relationship between the veteran's currently claimed gout 
disorder and service, the Board concludes that the 
preponderance of the evidence is against finding that gout 
was incurred during any of the veteran's active military 
service.


ORDER

The claim of entitlement to service connection for gout is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

